 

 

 

Case 7:19-cr-01875 Document1 Filed on 08/31/19 in TXSD Page 1 of 1.

United States District Court
ho 91 (Rev B01) Chin Com Southern District Of Texas.

United States District Court AUG 31 2019

SOUTHERN DISTRICT OF texas David J. Bradley, Clerk
McALLEN DIVISION

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Jose Alexander Cruz
Case Number: M-19-2081-M

IAE YOB: 1981
El Salvador
(Name and Address af Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about August 30, 2019 _ in Hidalgo __- County, in
the Southern : District of —___Texas_

 

(Track Statutory Language of Offense)

being then ‘and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony) —
I further state that. [ am a(n) Border Patrol Agent and that this complaint is based on the
following facts: .

Jose Alexander Cruz was encountered by Border Patro! Agents near Hidalgo, Texas on August 30, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on ‘August 30, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Exctuded from the United States on June 7, 2018 through El Paso, Texas. Prior to Deportation/Exclusion the Defendant was
instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On May 14,2018, the defendant was convicted of 8 USC 1326 Reentry of Deported Aliens and was sentenced to time served.

! declare under penalty of perjury that the statements in this complaint are true and correct. Executed on August 31, 2019.

 

Continued on the attached sheet and made a part of this complaint: [ ves [x|Ne

Submitted by reliable electronic means, sworn to and attested : "3 Yi
telephonically per Fed. R..Cr.P.4.1, and probable cause found on: gg 3

_ {$f Annjeri Skarboazewski
Signature of Complainant

August 31, 2019 Annjeri Skarboszewskj-9 Border Patrol Agent |

J Scott Hacker . , U.S. Magistrate Judge , Lin

Name and Title of Judicial Officer Signaturé of Judicial Officer

 
